Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed June 27, 2022 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 10 and 11 have been cancelled. Claim 12 has been added. Accordingly, claims 1, 3, 4, 6-9, and 12 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claims 10 and 11 are now moot in light of Applicant's cancellation of the claims.

Priority
5.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing date of Japanese Patent Office (JPO) application JP 2018-024118 filed February 14, 2018.  Based on the filing receipt, the effective filing date of this application is February 14, 2018 which is the filing date of Foreign Application JP 2018-024118 from which the benefit of foreign priority is claimed. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3, 4, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Functional analysis of single cells identifies a rare subset of circulating tumor cells with malignant trait. Integr Biol (Camb) 6(4): 388-398 (April 2014)) in view of Kanai et al. (US 2019/0054123) and Kanbara et al. (US 9,372,136).
Yao et al. teach a method of capturing and analyzing specific cancer cells which are circulating tumor cells: CTCs) present in blood sample, the method being carried out in subnanoliter array wells or nanowells (Abstract; p. 2, 3rd full ¶). The method comprises diluting the blood sample with lysis buffer to lyse red blood cells (RBCs), agglutinating white blood cells (WBCs) in the blood sample via antigen-antibody binding reaction; wherein CD45 and other WBC surface antigens expressed by WBCs react and bind to antibodies in a cocktail including anti-CD45 antibody so as to agglutinate and remove the WBCs (i.e. WBC depletion) and residual RBCs in the sample. The method further comprises diluting the blood cell resultant mixture with PBS; layering the PBS diluted blood cell mixture onto Ficoll-Pague SepMate tube; then centrifuging the resultant blood mixture.  Yao et al. teach capturing the CTC cancer cells onto a hydrophilic polymer layer lining the nanowells (p. 2, 3rd full ¶). The inner surface of the wells or cubic nanowells in the array is a non-through hole having a surface substrate lined with polydimethylsiloxane (PDMS) polymer submerged in PBS so as to be configured to preserve hydrophilicity and blocked in serum containing media for biocompatibility so as allow culturing of the CTCs in the nanowells (p. 2, 1st full ¶).   
Yao et al. differ from the instant invention in failing to teach a substrate formed of soda-lime glass, borosilicate glass, or a styrene resin onto which a hydrophilic polymer layer including poly(meth)acryloylmorpholine polymers are formed. Yao et al. also does not teach the hydrophilic polymer layer as having the same repeating constitutional units or subunits represented by the formula as set forth in claims 6 and 7.  
Kanai et al. teach providing cell sheet compositions which are cultured in a cell culturing substrate in the form of wells of a multiplate [0040, 0054]. Kanai et al. specifically teach a cell culture substrate formed of styrene resin (polystyrene) onto which a hydrophilic polymer is layered or coated; wherein the hydrophilic polymer is poly(meth)acryloylmorpholine (poly(N-acryloylmorpholine). Kanai et al. further teach that the culturing substrate having the hydrophilic polymer layered or coated thereto may have cell-adhering regions and non-cell-adhering regions  [0054-0056].
Kanbara et al. teach a method for capturing cancer cells such as circulating tumor cells (CTCs) present in peripheral blood or body fluid sample using a cancer cell enrichment substrate which is formed of a hydrophilic polymer layer which is advantageously adhesive to cancer cells (Abstract; col. 1, lines 19-24, col. 2, lines 31-35; col. 2, lines 58-63; col. 3, lines 31-63).  Kanbara et al. teach diluting or adjusting the cancer cell concentration from body fluid sample with liquid medium prior to capturing the cancer cells onto the hydrophilic polymer layer.  The hydrophilic polymer layer is specifically formed of a copolymer having the same repeating constitutional units or subunits represented by formula (I) and formula (I-1) set forth in claims 6 and 7 (Abstract; cols. 6-7).  Kanbara et al. teach that the hydrophilic polymer layer is formed on a substrate consisting of polyester or ceramic glass (col. 10, lines 3-25).
One of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to substitute the hydrophilic polymer layer lining the wells of the CTC microarray taught by Yao with the poly(meth)acryloylmorpholine layer formed on polystyrene taught by Kanai and Kanbara to isolate and analyze CTCs, because Kanbara found and taught that the material surface coated with a hydrophilic polymer comprising the constitutional units represented by their formula and including the poly(meth)acryloylmorpholine taught by Kanai layered on polystyrene, unexpectedly shows improved adhesiveness to cancer cells while showing lowered adhesiveness to blood cell components so as to advantageously improve the CTC array and method of Yao in capturing, isolating, and analyzing cancer cells.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 3, 4 and 6-9 have been considered but are moot in light of the new ground of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
8.	The prior art of record fails to teach or fairly suggest a poly(meth)acryloylmorpholine layer having a thickness of 10-500 nm formed on an inner surface of a well, formed of a substrate consisting essentially of polystyrene (styrene-resin), borosilicate glass, or soda-lime glass, being specifically adjusted and optimized so as to achieve selective capture of cancer cells and low absorption of other proteins and cells [0032-0034].

9.	The following claim language is suggested but not required for Applicant’s consideration for allowance. 
A method for capturing specific cells present in blood or biological fluid, the method comprising: 
agglutinating blood cells in sampled blood or biological fluid; 
centrifuging the resulting blood or biological fluid; and 
then capturing specific cells therefrom onto a hydrophilic polymer layer; 
wherein the agglutinating blood cells comprises binding and agglutinating of red blood cells and white blood cells via an antigen-antibody reaction; 
wherein the specific cells are cancer cells; 
wherein the method is carried out in a well;  
wherein the hydrophilic polymer layer is poly(meth)acryloylmorpholine having a thickness of 10-500 nm formed on an inner surface of the well; and, 
wherein the well is a non-through hole formed of at least one substrate selected from the group consisting of soda-lime glass, borosilicate glass, and a styrene resin.

10.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 20, 2022